Citation Nr: 0024429	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  96-48 709A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to a higher evaluation for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel






INTRODUCTION

The veteran served on active duty from December 1964 to 
November 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 RO decision which 
granted service connection and a 10 percent rating for PTSD, 
effective from February 10, 1995 (the date of receipt of the 
claim for service connection).  The veteran appealed for a 
higher evaluation.  The RO subsequently assigned a temporary 
total hospitalization rating (38 C.F.R. § 4.29) for PTSD from 
April 15, 1997 through May 31, 1997.  The RO assigned a PTSD 
rating of 50 percent, effective June 1, 1997, and it assigned 
a higher 70 percent rating for the condition, effective 
November 18, 1997.  The veteran also appeals for an earlier 
effective date for the 70 percent PTSD rating assigned by the 
RO.

The Board notes that the basic issue on appeal is entitlement 
to a higher rating for PTSD.  However, since this is an 
initial rating case, following the grant of service 
connection, different percentage ratings for PTSD may be 
assigned for different periods of time since the effective 
date of service connection, depending on the severity of PTSD 
during such periods, based on the facts found (i.e., "staged 
ratings").  Fenderson v. West, 12 Vet.App. 119 (1999). 


FINDINGS OF FACT

1.  From February 10, 1995 (when the veteran's claim for 
service connection for PTSD was received) through April 14, 
1997, his PTSD produced no more than considerable social and 
industrial impairment, and it produced no more than some 
occupational and social impairment with reduced reliability 
and productivity due to various symptoms.

2.  From April 15, 1997 to the present, the veteran's PTSD 
renders him demonstrably unable to obtain or retain 
employment.


CONCLUSIONS OF LAW

From February 10, 1995 through April 14, 1997, the veteran's 
PTSD was no more than 50 percent disabling; and from April 
15, 1997 to the present, his PTSD has been 100 percent 
disabling.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.132, Code 9411 (1996); 38 C.F.R. § 4.130, Code 9411 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from December 
1964 to November 1967, including a period of service in 
Vietnam.  Service personnel records show that he was awarded 
the Combat Infantryman Badge as well as other decorations for 
service in Vietnam.  A review of his service medical records 
reveals that on separation examination his psychiatric system 
was clinically normal.  

A VA hospital discharge summary dated from January 1995 to 
February 1995 shows that the veteran was admitted for 
treatment of alcohol and drug dependence.  It was noted that 
he had a 30-year history of alcohol abuse and a 10-year 
history of cocaine abuse.  Prior to the current admission, he 
reportedly was smoking cocaine daily and was drinking alcohol 
on the weekends.  The veteran was described as having serious 
trust and anger issues.  It was noted that he would be 
followed up for outpatient treatment for PTSD symptoms.  The 
diagnoses were continuous alcohol and drug dependence.  His 
Global Assessment of Functioning (GAF) score was 51 at 
admission and 65 at discharge.  

On February 10, 1995, the veteran's claim for service 
connection for PTSD was received by the VA.  He stated that 
he suffered from anxiety, nightmares, and intrusive thoughts 
due to his experiences in Vietnam.  

VA outpatient records from February and March 1995 show 
impressions of PTSD and substance abuse.  The veteran 
reported various family problems and indicated he recently 
started a new job.

On VA examination in May 1995, the veteran complained of 
headaches, forgetfulness, sleep disturbances, flashbacks of 
Vietnam, and nightmares occurring 1 to 2 times per month.  He 
stated that his combat experiences in Vietnam included 
working on patrol in the infantry and putting bodies into 
body bags.  He stated that when he returned from Vietnam, he 
worked for many different companies and would leave after 
being fired or quitting after a fight.  He said his longest 
job was 8 years as a truck driver, until August 1994 when he 
was fired after a fight with a subordinate.  He said he was 
then out of work until two months ago when he began his 
current job as a truck driver.  The veteran related that he 
married his current (second) wife in September 1994 and the 
marriage was good.  On examination, it was noted that he did 
not show any delusions, hallucinations, obsessive thinking, 
preservation, or confabulation.  The veteran indicated that 
he started having problems with nightmares, headaches, and 
sleep disturbance until he stopped using drugs and alcohol.  
The examiner noted that he was oriented in all three spheres 
and his memory did not appear impaired.  He was able to 
remember remote past and recent events.  The Axis I diagnoses 
were mild PTSD, with nightmares, flashbacks, intrusive 
thoughts, acquaintance of stimuli, and irritability; and 
substance abuse by history.  The GAF score was 60.  

VA medical records show subsequent outpatient treatment for 
PTSD symptoms.  A September 1995 psychiatry note reflects 
that he complained of such symptoms as nightmares, intrusive 
thoughts, and phobic response to war movies.  He continued to 
work as a truck driver and lived with his wife.  The 
diagnostic impression was possible mild PTSD and 
polysubstance abuse in remission.  At a February 1996 visit, 
the veteran related that his marriage was more calm and 
stable, he and his wife attended church, he remained free of 
substance abuse, and he was working full time in a glass 
factory.  In March 1996, the examiner related that his PTSD 
symptoms were not very severe.  It was noted that the veteran 
reported no problems with sleep or nightmares.  His symptoms 
were noted to be reduced and stable.  Subsequent records 
generally note the condition was stable.  

In an April 1996 decision, the RO granted service connection 
and a 10 percent rating for PTSD, effective February 10, 
1995.  The veteran appealed for a higher rating.

Later VA outpatient records, dated to September 1996, show 
the veteran was seen about every two weeks for PTSD 
treatment.  Various degrees of PTSD symptoms were described, 
but the condition was generally stable.  The veteran remained 
employed and living with his wife.

The veteran was hospitalized at a VA hospital for psychiatric 
treatment from April 15, 1997 to May 16, 1997.  At the time 
of admission, he reported such symptoms as nightmares, 
difficulty controlling anger, and problems with isolation.  
The diagnoses included PTSD.  His GAF score was 50.  

On VA examination on April 24, 1997 (during the above-noted 
hospitalization), it was noted the veteran came to the 
hospital after not going to work for several days.  The 
veteran related that his PTSD symptoms included difficulty 
being around people, constant disturbing dreams, and problems 
getting along with people at work.  He said that he usually 
worked as a truck driver but had done factory work for the 
last year.  He reported he lived with his wife and child.  
Both he and his wife reportedly had abused drugs and alcohol 
in the past, but not since rehabilitation a few years ago.  
On mental status examination, the veteran's speech was 
coherent; he was cooperative; he was circumstantial at times; 
concentration was decreased; there was some impaired memory; 
and insight and judgment were fair.  He reported such 
symptoms as flashbacks, isolation, a need to escape, anxiety, 
poor social life, as well as alcohol and drug dependence for 
years.  No psychotic symptoms, delusional thinking or 
symptoms of other serious mental illness were shown.  The 
Axis I diagnoses were chronic PTSD; and alcohol and drug 
dependence, in remission.  It was noted that he had chronic 
emotional illness and physical problems, including headaches 
which got worse with anxiety and tension.  The examiner 
related that he had difficulty maintaining and functioning at 
work.  It was noted that his tendency to isolate himself led 
to his current psychiatric hospitalization and PTSD inpatient 
treatment.  The GAF score was 50.  

VA outpatient medical records dated from May 1997 to October 
1997 show that the veteran received individual therapy for 
PTSD symptoms as well as marital/family therapy.  The records 
note that the veteran did not return to his job, but was 
assisting his father in restoring a house.  He often 
complained that he was anxious and depressed.  

In an October 1997 decision, the RO assigned a higher 50 
percent evaluation for PTSD, effective February 10, 1995.  
The RO also granted service connection and compensation for 
peripheral neuropathy of all four extremities.  In a November 
1997 decision, the RO assigned a temporary total 
hospitalization rating (38 C.F.R. § 4.29) from April 15, 1997 
through May 31, 1997, based on hospitalization for PTSD, and 
thereafter a 50 percent rating for PTSD was continued from 
June 1, 1997.

On November 18, 1997, the RO received the veteran's 
application for a total disability compensation rating based 
on individual unemployability (TDIU).  The veteran reported 
that he last worked on April 10, 1997, and he said that he 
had been unable to maintain substantially gainful employment 
due to his service-connected peripheral neuropathy and PTSD.  

VA outpatient records from November 1997 to February 1998 
reveal that the veteran received continued treatment for PTSD 
and for a number of physical ailments.  His PTSD symptoms 
generally remained stable with some instances of worse 
symptoms.  

In a February 1998 statement, the veteran's former employer 
indicated he last worked there in April 1997.  No reason for 
termination was reported.

In an April 1998 decision, the RO granted a TDIU rating, 
effective November 18, 1997, based on the veteran's service-
connected disabilities.  The RO also increased the evaluation 
for PTSD to 70 percent, effective November 18, 1997.  

In a November 1998 statement, the veteran's representative 
noted disagreement with the RO's assignment of November 18, 
1997 as the effective date for a 70 percent evaluation for 
PTSD.  The veteran's representative maintained that the 
proper effective date for a 70 percent rating was February 
10, 1995, the date of his original claim for service 
connection for PTSD.  

On VA examination in June 1999, the veteran reported PTSD 
symptoms such as recurrent and distressing recollections and 
dreams, flashbacks, feelings of detachment or estrangement 
from others, restricted range of affect, sense of a 
foreshortened future, difficulty falling or staying asleep, 
irritability, difficulty concentrating, hypervigilance, and 
exaggerated startle response.  On mental status examination, 
it was noted that he was not overly verbal but was generally 
coherent and goal oriented.  The veteran reported 
experiencing auditory hallucinations when hearing a different 
language in a restaurant or store.  He said he had thoughts 
of suicide but no plan.  The veteran indicated that he went 
to church and that he prayed when he got feelings of intense 
resentment, anger, or a desire to harm someone.  His affect 
was appropriate.  The examiner noted that the veteran was 
fairly well oriented to time and place.  Some memory 
dysfunction was demonstrated.  The diagnosis was chronic 
PTSD.  The GAF score was 45.  

II.  Analysis

The veteran's claim for a higher rating for his service-
connected PTSD is well grounded, meaning plausible.  The file 
shows that the RO has properly developed the evidence, and 
there is no further VA duty to assist the veteran with his 
claim.  38 U.S.C.A. § 5107(a).  

The RO has rated the veteran's PTSD as follows:  50 percent 
from February 10, 1995 (which is the correct date of service 
connection for the condition, based on a claim received on 
that date) through April 14, 1997; a temporary total 
hospitalization rating (38 C.F.R. § 4.29) from April 15, 1997 
(when admitted to the hospital) through May 31, 1997; 50 
percent from June 1, 1997 through November 17, 1997; and 70 
percent from November 18, 1997 to the present.  It is unclear 
why the RO chose November 18, 1997 as the date to increase 
the PTSD rating to 70 percent (such was the date of a TDIU 
claim, but there is no indication that PTSD worsened on that 
date).  

In any event, as noted in the introduction of the present 
Board decision, since this is an initial rating case 
following the grant of service connection for PTSD, different 
percentage ratings for various periods of time ("staged 
ratings") may be assigned for the condition, since the 
effective date of service connection for the disorder, based 
on the facts found concerning the severity of the condition 
during such periods of time.  38 U.S.C.A. § 5110(a); 
Fenderson, supra.  As discussed below, the Board finds there 
are two distinct periods of time during which different PTSD 
ratings are to be assigned.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

During the course of the veteran's appeal, the regulations 
pertaining to evaluating psychiatric disabilities were 
revised, effective November 7, 1996.  As the veteran's claim 
for a higher rating for PTSD was pending when the regulations 
changed, either the prior or current rating criteria may 
apply, whichever are most favorable to the veteran.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1990).  However, the new 
criteria are only applicable to the period of time after 
their effective date.  VAOPGCPREC 3-2000.

Under the old rating criteria which were effective prior to 
November 7, 1996, a 50 percent rating for PTSD is assigned 
when the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired, 
and by reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent rating 
is assigned when the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired, and there are psychoneurotic symptoms of such 
severity and persistence that there is severe impairment in 
the ability to obtain and retain employment.  A 100 percent 
evaluation requires that attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community; totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; 
demonstrably unable to obtain or retain employment.  38 
C.F.R. § 4.132, Code 9411 (1996); also see Johnson v. Brown, 
7 Vet. App. 95 (1994) (holding that the criteria in 38 C.F.R. 
§ 4.132, Diagnostic Code 9411, for a 100 percent rating are 
each independent bases for granting a 100 percent rating).  

Under the new rating criteria which became effective on 
November 7, 1996, a 50 percent rating is assigned for PTSD 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is assigned when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.    38 C.F.R. 
§ 4.130, Code 9411 (1999).

The medical evidence shows that, near the time the veteran 
filed his claim for service connection for PTSD on February 
10, 1995, he was primarily being treated for substance abuse.  
Compensation is not payable for substance abuse.  VAOPGCPREC 
7-99, 2-98.  On VA examination in May 1995, the diagnosis was 
mild PTSD.  His GAF score was 60, which reflects moderate 
symptoms under DSM-IV.  Subsequent VA outpatient records from 
1995 and 1996 generally indicate about the same level of 
impairment from PTSD.  From February 10, 1995 (when the claim 
for service connection for PTSD was filed) through April 14, 
1997 (the day before a hospital admission for PTSD) the 
veteran was mostly able to maintain gainful employment, had 
an overall satisfactory family relationship, and his PTSD was 
well-controlled by outpatient treatment.  

In the judgment of the Board, as to the period of time from 
February 10, 1995 through April 14, 1997, the veteran's PTSD 
produced no more than a considerable degree of social and 
industrial impairment, ratable as 50 percent under the old 
criteria.  Severe social and industrial impairment, as 
required for a 70 percent rating under the old criteria was 
not present.  As to the new criteria, during this period of 
time the veteran's PTSD symptoms produced no more than some 
occupational and social impairment with reduced reliabiliity 
and productivity, and such is ratable as 50 percent.  During 
such time, most of the symptoms and level of impairment, as 
listed in the new criteria for a 70 percent rating, were not 
present, and such a rating is not warranted.  In sum, the 
Board finds that no more than a 50 percent PTSD rating (which 
has already been assigned by the RO) is warranted for the 
period from February 10, 1995 through April 14, 1997.  

Turning to the period of time from April 15, 1997 to the 
present, the medical evidence shows that the veteran was 
hospitalized on April 15, 1997 due to increased PTSD 
symptoms, and he remained hospitalized into the following 
month.  The hospital records and a VA examination during the 
admission show a GAF score of 50, which under DSM-IV reflects 
serious symptoms (e.g., unable to keep a job).  In fact the 
veteran did not return to regular employment after this 
hospitalization.  Later VA outpatient records from 1997 to 
1998 reveal that the veteran generally remained stable but 
had some instances of worse PTSD symptoms.  On VA examination 
in 1999, it was noted that his PTSD resulted in a GAF score 
of 45, indicative of some deterioration in the condition.  

As to the period of time from April 15, 1997 to the present, 
the Board finds that the old rating criteria or more 
favorable to the veteran than the new rating criteria, and 
thus the old criteria will be applied.  Karnas, supra; 
VAOPGCPREC 3-2000.  As noted, one of the alternative bases 
for a 100 percent rating under the old criteria is that PTSD 
render the veteran demonstrably unable to obtain or retain 
employment.  Johnson, supra.  Bearing in mind the benefit-of-
the-doubt rule (38 U.S.C.A. § 5107(a)), the Board finds that 
the evidence establishes that from April 15, 1997 to the 
present the veteran's PTSD symptoms have prevented him from 
working, and such supports a 100 percent rating under the old 
criteria.  To this extent, the appeal for a higher rating for 
PTSD is granted.


ORDER

The veteran's PTSD is to be rated 50 percent from February 
10, 1995 through April 14, 1997, and his PTSD is to be rated 
100 percent from April 15, 1997 to the present.  To the 
extent indicated, the benefit sought on appeal is granted.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

